ATTACHMENT B
AFFIDAVIT OF SPECIAL AGENT JERRY WINE
UNITED STATES BUREAU OF ALCOHOL. TOBACCO., FIREARMS ANI)
EXPLOSIVES

1, Jerry Wine, being first duly sworn, do hereby depose and state the following:

l. l am a Special Agent (SA) with the Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF) and have been for nearly five years. Prior to my current employment with
ATF, 1 was a Springfield, Missouri, Police Department (SPD) officer for 13 years. As an SPD
officer, l was assigned to the Special Investigations Unit (SIU) for five years and spent two years
as a Task Force Officer with ATF. 1n 2014, l completed three months of training at the Federal
Law Enforcement Training Center (FLETC) to gain my certification as a Federal Law
Enforcement Officer. After successfully Completing the FLETC academy, l successfully
completed the ATF’s Special Agent Basic Training Academy at the FLETC campus. The
academy covered a variety of Federal Violations of Law defined under 18 U.S.C. and 21 U.S.C.,
including the possession of firearms, and l have also received specialized training into the
recognition, detection, and the interdiction of controlled substances 1 have also conducted
numerous investigations and assisted in the execution of over 300 search warrants related to
those crimes, and have arrested suspects as a result of those investigations

2. This affidavit is in support of a criminal complaint charging Donald ESTELL, Jr
(ESTELL) with possession of a firearm by a convicted felon, in violation of Title 18, United
States Code, Section 922(g)(l).

3. The information contained in this affidavit is based upon my own investigation, oral and
written reports by other law enforcement officers, and other investigative techniquesl The dates

and times in this affidavit are approximate Because the purpose of this affidavit is to set forth

Case 6:18-mj-02077-DPR Document 1-2 Filed 10/18/18 Page 1 of 3

only those facts necessary to establish probable cause for this criminal complaint, I have not
described all of the relevant facts and circumstances of which 1 am aware.

4. On Novernber 30, 2017, U.S. Magistrate Judge David P. Rush authorized the Drug
Enforcement Administration (DEA) to obtain GPS and other location data for telephone number
816-582-8028 (ESTELL Telephone), a number associated with ESTELL.

5. On December 1(), 2017, at approximately 7:58 a.m. while monitoring the ESTELL
Telephone, DEA Tasl< Force Officer (TFO) Brett Leslie observed the ESTELL Telephone was
traveling towards Springfield, l\/lissouri, from Kansas City, Kansas. At about 9:02 a.m. the
ESTELL Telephone was at l-lighway 7 north of Clinton, Missouri. At about 9:18 a.m. the
ESTELL Telephone was at Highway 13 just north of Lowery City, Missouri. At about 9:34 a.m.
the ESTELL telephone was at Highway 13 just north of Collins, Missouri.

6. At approximately 10:30 a.m. Missouri State Highway Patrol (MSl-IP) Trooper C. Clark
was contacted by DEA TFO Dan Banasik and requested to assist in locating ESTELL’s vehicle.
Trooper Clark located a 2010 Chevrolet Malibu bearing Kansas license plate 553-KGE, and
conducted a traffic stop at or near Highway 13 and Highway KK in Poll< County, Missouri.

7. Trooper Clark identified the operator of the Chevrolet Malibu as ESTELL, and the
vehicle also contained the ESTELL Telephone. Trooper Clark requested MSHP Trooper Barrett
respond and conduct a K9 sniff due to ES'I`ELL denying consent to search. Trooper Barrett’s K9
partner and he are certified in the scents of narcotics through the Missouri Police Canine
Association. The K9 alerted to the vehicle_

8. Troopers Clark and Barrett conducted a search of the vehicle and located a Glock brand,
model 17, 9mm, semi-automatic pistol, bearing serial number BBPZBGZ under the fioor mat of

the driver’s-side, front seat. The firearm had a fully loaded and seated magazinel Trooper Clark

Case 6:18-mj-02077-DPR Document 1-2 Filed 10/18/18 Page 2 of 3

identified the handgun as stolen from Springfield, Missouri. During the search, MSHP Corporal
Zachary Bryan located approximately .4 grams of methamphetamine in the fioor board behind
the driver’s seat.
9. The firearm seized from ESTELL on December 10, 2017, was test fired on December 13,
2017, by your affiant, and determined to function as designed The information about the
firearm was also provided to ATF SA Brian Fox, an interstate nexus expert, on December 14,
2017, who determined that it had traveled in interstate commerce to arrive in l\/Iissouri prior to
ESTELL’s possession ofit.
10. ESTELL has at least one conviction for a crime for which possible punishment exceeded
one year, including possession with the intent to distribute cocaine base in the United States
District Court, District of Kansas, case number 04-CR-20025-KHV-1.

1 swear/affirm that the above information is true and correct to the best of my knowledge

and belief.

.1 ry ne
Special Agent, ATF +}A

Subscribecl and sworn to before me in my presence on the iday of October,

2018, ai&‘t _Q.am. § i@

Honorable Judge David P. Rush
United States Magistrate Judge
Western District of Missouri

Case 6:18-mj-02077-DPR Document 1-2 Filed 10/18/18 Page 3 of 3

